Citation Nr: 0916351	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-14 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to a disability evaluation greater than 30 
percent for major depressive disorder (an "acquired 
psychiatric disorder").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.

The claim for an increased disability rating for migraines 
was also denied by the RO in its August 2005 rating decision.  
In June 2006, the RO increased the disability rating for 
migraines to 50 percent, issuing both a rating decision and a 
Statement of the Case.  The Veteran did not timely file a 
substantive appeal for that issue, therefore it is closed and 
not before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran currently holds a 30 percent disability rating 
for major depressive disorder.  In its August 2005 rating 
decision, the RO denied the Veteran's request for an 
increased rating.  

The Veteran was last afforded a VA psychiatric examination in 
June 2005, upon which the RO based its denial of a disability 
rating greater than 30 percent.  

In April 2006, the Veteran submitted a Form 9 substantive 
appeal in which she stated, in pertinent part, "I suffer 
constantly with unpredictable behavior, abnormal crying 
spells and increased moments of isolation.  I have failed to 
develop personal relationships and lack the energy and 
motivation to meet people.  I have constant thoughts of my 
life ending and questioning my purpose.  During my 
compensation interview, I had just been released from a 
mental hospital.  I was afraid that I would be sent back 
there if I express myself fully.  I do have some good days 
but most of my days are filled with despair."  

Because nearly 4 years have passed since the Veteran's most 
recent VA psychiatric examination in June 2005, and (most 
importantly) the Veteran contends that her condition has 
worsened, the Board finds that the Veteran must be afforded a 
new examination.  

Additionally, the RO should attempt to obtain any recent 
medical records not already in the claims file.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all of the 
Veteran's VA medical records from October 
2005 through the present not already 
included in the claims file.  

2.  The RO should request of the Veteran 
any private treatment records not already 
included in the claims file, if any.

3.  The Veteran should be scheduled for a 
VA psychiatric examination to determine 
the current severity of her acquired 
psychiatric disorder.

4.  After completing the above 
development, the RO should readjudicate 
the claim on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should furnish 
the veteran and her representative with a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




